     Case 1:19-cv-00843-AWI-JLT Document 33 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL L. SNOWDEN,                              Case No. 1:19-cv-00843-AWI-JLT (PC)

12                        Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                      MOTION TO MODIFY DISCOVERY
13           v.                                       AND SCHEDULING ORDER
14    H. TATE; M. TOSCANO,                            (Doc. 32)
15                        Defendants.

16          Defendants seek to modify the Court’s discovery and scheduling order (Doc. 27) to extend
17   the discovery and dispositive motion deadlines by 60 days. (Doc. 32.) The current deadlines are
18   October 28 and December 28, 2020, respectively. (Doc. 27 at 3.) Upon review of Defendants’
19   motion, including counsel’s declaration, the Court finds good cause to grant the request.
20   Accordingly, the Court GRANTS Defendants’ motion and sets the following new deadlines:
21          1. The deadline to complete discovery, including filing motions to compel, is December
22                28, 2020; and,
23          2. The deadline to file pretrial dispositive motions is February 26, 2021.
24   All other deadlines remain in effect.
25

26   IT IS SO ORDERED.

27      Dated:      October 15, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
     Case 1:19-cv-00843-AWI-JLT Document 33 Filed 10/15/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
